Citation Nr: 1500857	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969, and from June 1973 to November 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for left knee disability, and assigned a disability rating of 10 percent.

In November 2014, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is remanding the rating issue on appeal for the development of additional evidence. The Veteran appealed the initial 10 percent disability rating that the RO assigned for his left knee disability. In July 2010, he had a VA medical examination that addressed the history, nature, and effects of his left knee disability. In the November 2014 Board hearing, the Veteran indicated that his left knee disability had continued to worsen since the July 2010 VA examination. The Board therefore remands the rating issue for a new VA examination, to obtain current findings regarding the severity and effects of the left knee disability. The RO rated the left knee disability based on limitation of flexion. The Board notes that a December 2012 private medical report indicated that the left knee had both limitation of flexion and limitation of extension. The findings of new VA examination should explicitly include the ranges of flexion and extension of the knee. The Veteran's claims file, which is in electronic form, contains VA treatment records. He states that he receives VA medical treatment at the VA Medical Center (VAMC) in Nashville, Tennessee. In order to ensure that all of those records, including the most current, are assembled, records from 2010 forward should be added to the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment of the Veteran at the Nashville, Tennessee VAMC from January 1, 2010, through the present. Associate those records with the Veteran's claims file.

2. Schedule the Veteran for a VA medical examination to address the current manifestations, severity, and effects of his left knee disability. Ask the examiner to report the effects of the knee disability as reported by the Veteran, and to provide examination findings, specifically including the ranges of flexion and extension. Findings should also include any evidence of instability or subluxation, and any evidence of pain on motion, weakened movement, fatigability, or incoordination. Ask the examiner to report on the likely effects of the left knee disability on the Veteran's capacity for employment and for tasks outside of employment.

3. Thereafter, review the expanded record and consider the remanded claim. If the appeal of the rating for the left disability remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




